COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                §
 In Re: Purported Mechanical and                                No. 08-16-00291-CV
 Materialman's Lien Claim of Lien Against       §
 Pellicano Business Park, L.L.C.,                                  Appeal from the
                                                §
                   Appellants.                               County Court at Law No. 7
                                                §
                                                              of El Paso County, Texas
                                                §
                                                               (TC# 2012-DCV06341)
                                                §

                                            ORDER

       Appellant, Rosa Serrano, has filed a motion requesting that the court reporter prepare and

file the reporter’s record for the above-styled and numbered appeal. In a related case, cause

number 08-15-00290-CV, Serrano filed a motion in which she states that she removed the

underlying case, cause number 2012DCV06341, to federal court on June 16, 2016 pursuant to 28

U.S.C.A. §1446. The Court has reviewed the clerk’s record and notes that it includes a copy of

the notice of removal filed by Serrano on July 22, 2016 in cause number 2012DCV06341

(federal cause number EP-16-0203-DB). The Court has obtained a copy of an order entered by

the federal court reciting that the court dismissed cause number EP-16-0203-DB on August 31,

2016. The case is currently on appeal to the Fifth Circuit (cause number 16-51335).

       Even though it is unclear whether jurisdiction of this appeal has been removed to federal

court, we will abate the appeal out of an abundance of caution. All appellate deadlines are

stayed. No action will be taken on any pending motions, including Serrano’s motion for the

court reporter to prepare and file the record. The parties are directed to keep the Court informed

                                                1
regarding the status of cause numbers EP-16-CV-0203-DB and 16-51335. Further, Serrano is

ordered to provide the Court with a copy of the Fifth Circuit’s order, judgment, or opinion

disposing of cause number 16-51335.


       IT IS SO ORDERED this 8th day of December, 2016.



                                                       PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.
(Hughes, J., not participating)




                                                   2